Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 05/26/2021 was received and is being considered by the examiner., 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bore” introduced in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected due to its dependency on claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iqbal et al. (U.S. 20180241019).


    PNG
    media_image1.png
    318
    452
    media_image1.png
    Greyscale

With respect to claim 1, Iqbal discloses a traction battery pack (14) (Fig. 2) assembly, comprising: 
first (70 – lid) and second (74 – tray) pieces of an enclosure (60) having an interior area (90 – housing section) (Figs. 3 and 5); 
an attachment rim (84 - peripheral flange) of the first piece (70), the attachment rim (84) disposed at a periphery of the first piece (70) (Fig. 3); and 
at least one stand-off (labeled) of the attachment rim (84) (Fig. 4 – above), the at least one stand-off (labeled) includes a platform portion (150) and a turned flange (110 – compression limiters) (Fig. 8), 
the platform portion (150) extends in a first direction outward from the interior area (90) to the turned flange (110), the platform portion (150) provides an aperture (118) (Fig. 8), 
the turned flange (110) extends in a second direction from the platform portion (150) to an end face (labeled), the second direction is transverse to the first direction (Fig. 8 - below), 

    PNG
    media_image2.png
    279
    466
    media_image2.png
    Greyscale
the aperture (118) is configured to receive a fastener (78) that clamps the end face (labeled) against the second piece (74) ([0057]).

With respect to claim 2, Iqbal discloses the fastener (78) extending through the aperture (118) to threadably engage a bore (104-threaded bore) in the second piece (74) (Fig 2, [0021], [0055]).

With respect claim 3, Iqbal discloses at least one array of battery cells (18) disposed within the interior area (90) (Fig. 3, [0038]).

With respect to claim 4, Iqbal discloses the platform portion (150) is disposed within a horizontal plane (Fig. 8). 

With respect to claim 5, Iqbal discloses  the turned flange (110) extends vertically in the second direction from the platform (150) to the end face (labeled) (Fig. 8- above).

With respect to claim 6, Iqbal discloses the turned flange (110) extends vertically downward from the platform (150) to the end face (labeled) (Fig. 8 – above).

With respect to claim 7, Iqbal discloses the end face (labeled) directly contacts the second piece (74) ([0058]).

With respect to claim 8, Iqbal discloses the first piece (70) is a lid of a battery enclosure (60) (Fig. 2), and the second piece (74) is a tray of the battery enclosure (60) (Fig. 2).

With respect to claim 9, Iqbal discloses the aperture (118) in the platform (150)  has a circumferentially continuous perimeter defined entirely by the platform (150) (Fig. 8).

With respect to claim 10, Iqbal discloses the aperture (118) is a slot that opens to an outermost side of the stand-off (labeled) (Fig. 4 – above, Fig. 5). 

With respect to claim 11, Iqbal discloses the attachment rim (84) includes a plurality of interfacing regions (labeled) that are configured to directly contact the second piece (74) when the fastener (78) clamps the end face (labeled) against the second piece (74) (Fig. 2, Fig. 4 – above).

With respect to claim 12, Iqbal discloses the at least one stand-off (labeled) is a plurality of stand-offs (labeled) (Fig. 4 – above).

With respect to claim 13, Iqbal discloses the attachment rim (84) includes the interfacing regions (labeled) alternating with the stand-offs (labeled) about an entire circumferentially continuous perimeter of the interior area (90) (Fig. 4 – above, Fig. 5).

With respects to claims 14 and 15, Iqbal discloses the first piece (74) is an oil pan grade plastic resin such as PA66 (Polyamide 66 or nylon 66) ([0050]) with a reinforcing additive (glass-fill or carbon-fill) ([0051]), which is a reinforced polymer fiber and can be sheet molded, thus reading on claims 14 and 15. 

With respect to claim 16, Iqbal discloses an enclosure securing method ([abstract]), comprising: 
providing first (70) and second pieces (74) of an enclosure (60) (Fig. 2, [abstract]); and 
pressing an attachment rim (84) of the first piece (74) against the second piece (70) to enclosure an interior area (90) that houses a plurality of battery cells (18), the attachment rim (84) including a stand-off (labeled) having a platform (150) and a turned flange (110), an end face (labeled) of the turned flange (150) held against the second piece (74) during the pressing (Fig. 2, Fig. 4 – above, [0058]).

With respect to claim 17, Iqbal discloses pressing by securing a fastener (78) that extends through an aperture (118) in the platform (110) (Fig. 8, [0058]).

With respect to claim 18, Iqbal discloses  the platform (150) is spaced from the second piece (74) during the pressing (Fig. 9). Although the platform (150) is not labeled in Fig. 9 which shows the pressing of the fastener (78), the rim which is shown as the platform (150) in Fig. 8 is still clearly not in contact with the second piece (tray 74).

With respect to claim 19, Iqbal discloses the attachment rim (84) includes interfacing regions (labeled) alternating with the stand-offs (labeled) about an entire circumferentially continuous perimeter of the interior area (90) (Fig. 4 – above, Fig. 5), the attachment rim (84) directly contacting the second piece (74) during the pressing (Fig. 2 and 3).

With respect to claim 20, Iqbal discloses an enclosure trimming method, comprising: trimming an attachment flange (84) of a battery pack enclosure (64), the attachment flange (84) including a fastener aperture (78) (Fig. 3). Although the method of trimming is not explicitly stated by Iqbal, the attachment flange (84) would not be present unless it was trimmed when the enclosure (60) was formed, as it is integral with the enclosure (Fig. 4). Additionally, as the enclosure is formed of a resin with reinforcing additives ([0050-0051]), it is ideal for sheet molding, which would produce one integral piece (70) with the trimming method producing the attachment flange (84).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727